OPINION

Per Curiam:

This original petition for a writ of certiorari or prohibition by the Washoe County District Attorney seeks an order from this court prohibiting the respondent district judge from giving certain *1022jury instructions in future criminal trials. The petition also requests that this court issue an administrative opinion or administrative rules governing the conduct of future criminal prosecutions.
We decline to order a district judge not to issue certain jury instructions in the future. Both the writ of certiorari and the writ of prohibition are only available when there is no plain speedy and adequate remedy at law. NRS 34.020(2), NRS 34.330.
We are not persuaded that the correctness of jury instructions will evade review under the ordinary remedies at law. Neither are we willing to issue an injunction regarding some hypothetical future case. This applies to jury instructions, as well as to other alleged inappropriate trial actions.
We also hold that this petition is not the appropriate method for seeking administrative rule changes or additions. This court has adopted “The Nevada Rules on the Administrative Docket” which provide the appropriate method for the proposal and adoption of administrative rules.
Accordingly, we deny this petition in its entirety.1

The Honorable Cliff Young, Justice, did not participate in the decision of this matter.